Case 2:20-mc-51484-GCS-RSW ECF No. 3-2, PageID.286 Filed 12/17/20 Page 1 of 2




                                EXHIBIT 2
  Case 2:20-mc-51484-GCS-RSW ECF No. 3-2, PageID.287 Filed 12/17/20 Page 2 of 2



                                 VERIFIED STATEMENT OF ATTEMPTS




Clarity Sports International LLC                                 Case Number: 19-CV-305
Plaintiff



VS

Redland Sports
Defendant



The undersigned, being first duly sworn, depose and say:


1.     This Court Officer or his associates have attempted personal service of the Subpoena in this matter
       upon :

            Kenny Golladay
                             r

            Southfield, MI 48075

2.      Service of process upon Kenny Golladay cannot reasonably be perfected.
3.      Service of process was attempted as described:
     07/01/20 - 03:39pm - No answer at residence
     07/02/20 - 07:14pm - No answer at residence
     07/05/20 - 10:05am - No answer at residence, left a card
     07/08/20 - 08:13am - No answer at residence, card still on door
     07/12/20 - 12:30pm - No answer at residence, card still on door - spoke with concierge who said
     they haven't seen Kenny Golladay here for almost a year now
4.      I declare that the above statements are true to the best of my information, knowledge and belief.
Dated: 07/16/2020




                                                           Court Officer
